DETAILED ACTION

Election/Restrictions
Newly submitted claim 13 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: This defines the openings differently than claim 8 which creates a claim to a different embodiment.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 13 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
Claim(s) 1, 2, 8, 9, 11, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dudar (U.S. Pat. No. 10,746,093 which was filed on 12/5/17) in view of Upadhyay (U.S. Pat. No. 10,508,591).
Regarding claim 1, Dudar discloses a hybrid vehicle comprising: 
a drive wheel (171); an engine (163), a first motor generator (col. 9, lines 15-37 where a series parallel hybrid would require two motors), and a second motor generator (52) mechanically coupled to the drive wheel; and 
a controller (14) that controls the engine, the first motor generator, and the second motor generator, the engine including an engine main body (10) where combustion is performed, an intake air passage (42) and an exhaust passage (36) connected to the engine main body, 
a recirculation path (180) that connects the intake air passage and the exhaust passage to each other without passing through the engine main body, an EGR valve (152) provided in the recirculation path, 
a turbocharger (114 and 116), a bypass path (90) connected to the exhaust passage, and a waste gate valve (92) provided in the bypass path, the EGR valve adjusting an amount of exhaust recirculated from the exhaust passage to the intake air passage, the turbocharger including a compressor (114) provided in the intake air passage, and a turbine (116) provided in the exhaust passage, the compressor and the turbine being rotated together (connected via shaft 19), the bypass path allowing exhaust to flow as bypassing the turbine, 
each of the engine and the first motor generator being mechanically coupled to the drive wheel with a planetary gear being interposed (col. 9, lines 15-37 where a series parallel hybrid would require two motors), the planetary gear and the second motor generator being configured such that motive power output from the planetary gear and motive power output from the second motor generator are transmitted to the drive wheel as being combined (shown in the figures), 
Dudar does not disclose wherein he controller is configured to carry out feedback control so as to bring an EGR ratio closer to a target EGR ratio based on an operation state of the engine main body, the EGR ratio representing a ratio occupied by recirculated exhaust in intake air supplied to the engine main body, the controller is configured to determine whether a forced induction execution condition is satisfied, the forced induction execution condition including a condition that opening of the EGR valve does not exceed a first opening, when the forced induction execution condition is satisfied, the controller is configured to prohibit opening of the EGR valve and control the waste gate valve to perform forced induction by the turbocharger, the controller is configured to determine whether an EGR execution condition is satisfied, the EGR execution condition including a condition that opening of the waste gate valve is equal to or larger than a second opening, and when the EGR execution condition is satisfied the controller is configured to prohibit closing of the waste gate valve and carry out the feedback control.
Upadhyay, which deals in hybrid engines, teaches wherein the controller is configured to carry out feedback control so as to bring an EGR ratio closer to a target EGR ratio based on an operation state of the engine main body, the EGR ratio representing a ratio occupied by recirculated exhaust in intake air supplied to the engine main body, the controller is configured to determine whether a forced induction execution condition is satisfied, the forced induction execution condition including a condition that opening of the EGR valve does not exceed a first opening (the next line defines this as a closed valve), when the forced induction execution condition is satisfied, the controller is configured to prohibit opening of the EGR valve and control the waste gate valve to perform forced induction by the turbocharger, the controller is configured to determine whether an EGR execution condition is satisfied, the EGR execution condition including a condition that opening of the waste gate valve is equal to or larger than a second opening (larger than a closed opening), and when the EGR execution condition is satisfied the controller is configured to prohibit closing of the waste gate valve and carry out the feedback control (fig. 9 shows a time where the wastegate is open and the EGR valve is closed before t1, this can be understood as the forced induction condition.  Then where the EGR and wastegates are both open and feedback controlling the EGR, after t1.  Col. 29, lines 50-60 discloses feedback controlling the EGR valve.).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Dudar with the operation of Upadhyay because this allows for maintaining of pressure ratios during operation (Abstract).  The Dudar reference does not detail how the wastegate and EGR valve are operated during operation of the engine and this would inform one of ordinary skill of one way to operate the system.
Regarding claim 2 which depends from claim 1, Upadhyay discloses wherein when the forced induction execution condition is satisfied, the controller is configured to control the waste gate valve to fully be closed, and the forced induction execution condition includes a condition that the EGR valve is fully closed (shown in fig. 9).
Regarding claim 8 which depends from claim 1, Dudar discloses wherein a fully closed state is defined as the first opening and a fully opened state is defined as the second opening (before t1 the valves satisfy this requirement).
Regarding claim 9, Dudar discloses a method of engine control of a hybrid vehicle, the hybrid vehicle including a drive wheel, an engine, a first motor generator, and a second motor generator mechanically coupled to the drive wheel, and a controller that controls the engine, the first motor generator, and the second motor generator; the engine including an engine main body where combustion is performed, an intake air passage and an exhaust passage connected to the engine main body, a recirculation path that connects the intake air passage and the exhaust passage to each other without passing through the engine main body, an EGR valve provided in the recirculation path, a turbocharger, a bypass path connected to the exhaust passage, and a waste gate valve provided in the bypass path, the EGR valve adjusting an amount of exbaust recirculated from the exhaust passage to the intake air passage; the turbocharger including a compressor provided in the intake air passage and a turbine provided in the exhaust passage, the compressor and the turbine being rotated together, the bypass path allowing exhaust to flow as bypassing the turbine; each of the engine and the first motor generator being mechanically coupled to the drive wheel with a planetary gear being interposed, the planetary gear and the second motor generator being configured such that motive power output from the planetary gear and motive power output from the second motor generator are transmitted to the drive wheel as being combined; the method comprising: by the controller,
 determining whether both of a first condition and a second condition are satisfied, the first condition being a condition that opening of the EGR valve is not prohibited, the second condition being a condition that an EGR execution condition is satisfied the EGR execution condition including a condition that opening of the waste gate valve is equal to or larger than a second opening; when the first and second conditions are satisfied, prohibiting closing of the waste gate valve to opening smaller than the second opening and carrying out feedback control so as to bring an EGR ratio closer to a target EGR ratio based on an operation state of the engine main body, the EGR ratio representing a ratio occupied by recirculated exhaust in intake air supplied to the engine main body; 
when an EGR stop condition is satisfied while the feedback control is carried out, canceling prohibition of closing of the waste gate valve to the opening smaller than the second opening after fully closing the EGR valve; 
determining whether both of a third condition and a fourth condition are satisfied, the third condition being a condition that closing of the waste gate valve to the opening smaller than the second opening is not prohibited, the fourth condition being a condition that a forced induction execution condition is satisfied the forced induction execution condition including a condition that opening of the EGR valve does not exceed a first opening; 
when the third and fourth conditions are satisfied, prohibiting opening of the EGR valve, and controlling the waste gate valve to perform forced induction by the turbocharger; and 
when a forced induction stop condition is satisfied while the forced induction by the turbocharger is being performed, canceling prohibition of opening of the EGR valve after fully opening the waste gate valve (the limitations above have been addressed by claim 1).
Regarding claim 11 which depends from claim 1, Dudar discloses wherein the controller includes a storage that stores a flag, and the controller is configured to store the flag to any one of a first value requesting a state that activation of the turbocharger is prohibited, a second value requesting a state that activation of the EGR valve is prohibited, and a third value requesting a state that activation of neither of the turbocharger and the EGR valve is prohibited (the operation of the valves is tracked by the controller which can be interpreted as a flag).
Regarding claim 12 which depends from claim 11, Dudar discloses wherein when the EGR execution condition is satisfied, the controller is configured to set the flag to the first value, when the forced induction execution condition is satisfied, the controller is configured to set the flag to the second value, the controller is configured to determine whether an EGR stop condition is satisfied while the feedback control is carried out, when the EGR stop condition is satisfied, the controller is configured to set the flag to the third value, the controller is configured to determine whether a forced induction stop condition is satisfied while the forced induction by the turbocharger is being performed, and when the forced induction stop condition is satisfied, the controller is configured to set the flag to the third value (where the operating conditions are addressed above the flags then are correspondingly set since they are causing the valves to match the required operation).
Regarding claim 13 which depends from claim 1, Upadhyay does discloses wherein opening larger than a fully closed state and smaller than 15% is defined as the first opening and opening larger than 85% and smaller than a fully opened state is defined as the second opening. (It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the valves slightly open, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05. Especially when the disclosed range “touches” the one claimed, in this case fully closed is disclosed and any degree of opening would address the range claimed.)

Allowable Subject Matter
Claims 3-7, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claims of claim 1 produce a sufficiently narrow field that when the operation of these objected to claims are added to the limitations of claim 1 the combination is novel.

Response to Arguments
Applicant’s arguments, see pages 11-16, filed 06/09/2022, with respect to the rejection(s) of claim(s) 1, 2, 8, 9 under 102 have been fully considered and are persuasive with respect to addressing the claim amendments.  However, upon further consideration, a new ground(s) of rejection is made in view of USC 103 as addressed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920. The examiner can normally be reached 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747